DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to amendment filed on 05/04/2021.

Response to Amendment
	The Examiner has acknowledged the amended claims 1 – 5, 8 – 11, and 13.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 – 11, and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1 – 11, and 13 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Martinez et al (US 2014/0280961; hereinafter Martinez).
Regarding claim 1, Martinez discloses a method  of auditing at least one virtualized resource deployed in a cloud computing network, implemented by an administration device in respect of the at least one said resource, able to administer virtual network functions, a virtual infrastructure or network services (figs. 1, 8; abstract; paragraphs [0034], [0062]), the method comprising acts of:
storing a set of rules of an audit of a parameter of the at least one virtualized resource (paragraphs [0028], [0118], [0121]; Martinez discloses that the planner module 1002 may also allow analysts and architects the ability to construct new rules and rule-sets for evaluating new and different types of application workloads in evaluating cloud readiness, cloud value, and right placement recommendations);
receiving from the at least one virtualized resource a message comprising an item of information about an event arising on the at least one virtualized resource (paragraphs [0078], [0103], [0121]; Martinez discloses that a policy could be an event policy. An event policy supports matching one or more events that are temporally related and generate a notification action when matches occur);
determining if the item of information received corresponds to the audited parameter (paragraphs [0078], [0121]; Martinez discloses that an event can be defined as either a threshold condition or matching constraints specified as rules. A rule is comprised of one or more match constraints and each match constraint must be satisfied, by a logical "and" operation, within a specified sliding time window in order for the notification actions to be invoked. A match specifies the set of conditions that must be satisfied to match an event); and
Martinez discloses that the an auto-scaling policy may be created to add more web and database servers according to a ration if a business application becomes heavily loaded, in order to reduce the load on that application. In another example, an auto-scaling policy with business awareness may be created that deploys additional business topologies according to an algorithm if revenue per hour exceeds a threshold).
Regarding claim 2, Martinez discloses the method of auditing, as claimed in claim 1, furthermore comprising reserving resources, comprising storage and processing capabilities, in the administration device as a function of the set of rules of the audit to be stored (paragraphs [0105 – 0106]; Martinez discloses that The policy engine may then determine which action to take and pass the instruction off to the action engine. In the case of auto-scaling the action engine may pass a provisioning or de-provisioning request to the provisioning module).
Regarding claim 3, Martinez discloses the method of auditing, as claimed in claim 1, where the act of storing the set of rules is preceded by obtaining said set of rules from a single network management device (paragraphs [0075], [0081]; Martinez discloses that the event based policies relate to service level management and could include compound threshold rules that trigger an action, lifecycle event management, compound event sequences, signature detection, and policy stacking, and the like).
Regarding claim 4, Martinez discloses the method of auditing, as claimed in claim 1, where the write command message for writing comprises an item of information linked to the reading rights in respect of said datum (paragraphs [0022], [0142; Martinez discloses that The security policy may be an access policy, a read-permission policy, a write-permission policy, an edit-permission policy, a privacy-based policy, a policy regarding a required level or type of encryption, a cloud-computing resource utilization policy, or other policy).
Regarding claim 5, Martinez discloses the method of auditing, as claimed in claim 1, where the set of rules associated with the at least one virtualized resource comprises parameters relating to availability and to performance of the at least one virtualized resource (paragraphs [0026], [0103], [0108]).
Regarding claim 6, Martinez discloses the method of auditing, as claimed in claim 1, where the command for writing in a data register associated with the at least one virtualized resource is sent later on (paragraphs [0103], [0108]).
Regarding claim 7, Martinez discloses the method of auditing, as claimed in claim 1, where the act of sending is preceded by selecting the recording device to which the item of information is sent (paragraphs [0104]; Martinez discloses that aggregator 518 receives the information from individual monitor collectors (506, 509) and monitor collectors (not shown) deployed to private internal cloud 530, and records the (received) monitor information for governance purpose, provisioning purposes, or administrative purposes (e.g., event reporting).).
Regarding claim 8, Martinez discloses the method of auditing, as claimed in claim 7, where the act of selecting a recording device is dependent on the item of information received in the message emitted by the at least virtualized resource, (paragraphs [0103 - 0104]; Martinez discloses that a deployed VM (e.g. to a VM of an Amazon cloud) may periodically report back its status as well as a set of performance metrics it was seeing ).
Regarding claim 9, Martinez discloses an administration device in respect of at least one virtualized resource able to implement a method of auditing the at least one virtualized resource 
a processor (paragraphs [0137]); and
a non-transitory computer-readable medium (paragraph [0167]) comprising instructions stored thereon which when executed by the processor configure the administration device to: 
store a set of rules of an audit of a parameter of the at least one virtualized resource (paragraphs [0028], [0118], [0121]; Martinez discloses that the planner module 1002 may also allow analysts and architects the ability to construct new rules and rule-sets for evaluating new and different types of application workloads in evaluating cloud readiness, cloud value, and right placement recommendations);
receive a message from the at least one virtualized resource comprising an item of information about an event arising on said at least one virtualized resource (paragraphs [0078], [0103], [0121]; Martinez discloses that a policy could be an event policy. An event policy supports matching one or more events that are temporally related and generate a notification action when matches occur);
determine if the item of information received corresponds to the audited parameter (paragraphs [0078], [0121]; Martinez discloses that an event can be defined as either a threshold condition or matching constraints specified as rules. A rule is comprised of one or more match constraints and each match constraint must be satisfied, by a logical "and" operation, within a specified sliding time window in order for the notification actions to be invoked. A match specifies the set of conditions that must be satisfied to match an event); and
emit a command message for writing at least one datum linked to the item of information in a data register associated with the at least one virtualized resource (paragraphs [0103 - 0104], a command message for writing at least one datum linked to the received item of information in a data register associated with the at least one virtualized resource (paragraphs [0122 0124]]; Martinez discloses that the an auto-scaling policy may be created to add more web and database servers according to a ration if a business application becomes heavily loaded, in order to reduce the load on that application. In another example, an auto-scaling policy with business awareness may be created that deploys additional business topologies according to an algorithm if revenue per hour exceeds a threshold).
Regarding claim 10, Martinez discloses the method of auditing, as claimed in claim 9, wherein the instructions further configure the administration device to select a recording device to which the write command message is emitted (paragraphs [0104]; Martinez discloses that aggregator 518 receives the information from individual monitor collectors (506, 509) and monitor collectors (not shown) deployed to private internal cloud 530, and records the (received) monitor information for governance purpose, provisioning purposes, or administrative purposes (e.g., event reporting).).
	Claims 11 and 13 incorporate substantively all the limitations of claims 1 – 10 with minor modifications in the claimed language in system and computer product form rather than method form.  The reasons for rejecting claims 1 – 10 apply in claims 11 and 13.  Therefore, claims 11 and 13 are rejected for the same reasons. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YVES DALENCOURT whose telephone number is (571)272-3998.  The examiner can normally be reached on M-F 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YVES DALENCOURT/Primary Examiner, Art Unit 2457